AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                v.                                              (For Offenses Committed On or After November l, 1987)



                        Celso Sanchez-Perez                                     Case Number: 2:19-mj-9212

                                                                                Federal Defenders
                                                                                Defendant's Attorney


REGISTRATION NO. 73691308
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ------------------------------------------------------~
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Na tu re of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1
 D The defendant has been found not guilty on count(s)
                                                                          ------------------------------------~
 D Count(s)                                                                      dismissed on the motion of the United States.
                    -----------------------------------
                                                                IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    TIME SERVED                             tf-=__)_D____                             days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, April 24, 2019




              DUS                                                             ORABLE RUTH B      EZ MONTENEGRO
                                                 APR 2 4 2019
                                                                            ITED STATES MAGISTRATE JUDGE
                                       CLERK US Dl81RICl COURT
                                    SOUTHERN DISTAi<': I 0F c:~ui;;oRNIA
                                    BY                          :Jil:PUTY
Clerk's Office Copy                                                                                                          2:19-mj-9212
